MEMORANDUM**
Raul Segura Sanchez, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his safety by failing to protect him from gang members who attacked him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Symington, 197 F.3d 348, 353 (9th Cir. 1999), and we affirm.
The district court properly granted summary judgment on Sanchez’ Eighth Amendment claim against correctional officers Travis, Halbert, and Reynoso because Sanchez failed to raise a genuine issue of material fact as to whether these defendants acted with deliberate indifference to his safety. See Jeffers v. Gomez, 267 F.3d 895, 914 (9th Cir.2001) (per curiam).
The district court properly granted summary judgment on Sanchez’ Eighth Amendment claim against the remaining defendants, who were all named solely in their supervisory capacities, because Sanchez did not raise a genuine issue of material fact as to whether these defendants were personally involved or whether there was a sufficient causal connection between the supervisor’s conduct and the alleged constitutional violation. See id. at 915.
The district court properly denied Sanchez’ motion to extend the time for discovery. See Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.